ROBERTSON, Judge.
Daniel Kohlman appeals from a grant of summary judgment in favor of the Auditor of Marion County and the Treasurer of Marion County. Kohlman bought certain land on contract and brought this suit to have a subsequent tax deed for the land declared void because he had received no notice of the sale. We reverse.
Kohlman bought certain real estate on contract in 1980, but the property was sold eight years later at a tax sale because of property tax delinquencies. The new owners brought an ejectment action against Kohlman to have him ousted from the property, and Kohlman counterclaimed to have the tax sale set aside because he had received no notice of the sale. Each side moved for summary judgment on the undisputed facts, and the trial court ruled against Kohlmann.
Initially, we must set out the well-settled standard for summary judgment. The purpose of summary judgment is to terminate litigation about which there can be no factual dispute and which may be determined as a matter of law. Bassett v. Glock (1977), 174 Ind.App. 439, 368 N.E.2d 18. When we review a motion for summary judgment, we apply the same standard as that employed by the trial court. King v. Bartholomew County Hosp. (1985), Ind.App., 476 N.E.2d 877, trans. denied. Summary judgment is appropriate only when the designated matter shows there is no genuine issue of material fact and the movant is entitled to judgment as a matter of law. Ind. Trial Rule 56(C). The facts in this case are undisputed. Therefore, our task is to determine whether the trial court correctly applied the law to the undisputed facts. State ex rel. Bd. of Dental Examiners v. Judd (1990), Ind.App., 554 N.E.2d 829.
Kohlman claims he should have received notice under Ind.Code 6-1.1-24-4.2. That statute has since been repealed but was in effect at all relevant times in this case. The statute states that the auditor shall send a notice of the sale of property to all persons having a substantial property interest of public record that would be affected by the sale of that tract. "Substantial property interest of public record" means title to or interest in a tract possessed by a person and recorded in the office of a county recorder or available for public inspection in the office of a circuit court clerk no later than the hour and date the sale is scheduled to commence. I.C. 6-1.1-24-1.9. Kohlman claims he had an interest in the property in question which was available for public inspection in the office of the Marion County Cireuit Court Clerk since long before the tax sale. He contends the Marion County Cireuit Court Clerk qualifies as a circuit court clerk mentioned in the statute. He therefore contends the auditor should have sent him notice of the tax sale.
The evidence shows that an examination of the public records of the Marion County Cireuit Court Clerk showed pending litigation between the previous owner and Kohl-man for the cancellation of a land contract. An examination of the complaint in that suit particularly describes the property which was the subject of the tax sale. We conclude that Kohlman indeed had a substantial property interest in the property in question, as he was the contract buyer of the land. Moreover, that interest was available for public inspection in the public record at the office of the Marion County Circuit Court Clerk when the Auditor sent tax sale notices. The Auditor therefore should have sent Kohlman notice of the tax sale as required by the statutes. Summary judgment in favor of the Auditor and the Treasurer was improper.
Reversed and remanded.
HOFFMAN, J., concurs.
BAKER, J., dissents with separate opinion.